    Case 2:20-cv-01057-MHT-CSC Document 8 Filed 03/31/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HAROLD GILMORE,                    )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )          2:20cv1057-MHT
                                   )               (WO)
JEFFERSON DUNN, et al.,            )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The        United       States       Magistrate         Judge's

recommendation (doc. no. 6) is adopted.

    (2) This lawsuit is dismissed without prejudice for

plaintiff's failures to comply with the orders of the

court and to prosecute this action.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on    the    civil    docket     as   a   final    judgment
    Case 2:20-cv-01057-MHT-CSC Document 8 Filed 03/31/21 Page 2 of 2




pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 31st day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
